Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, as the prior art is silent to an active material having a composition represented by NaxMySi46, wherein M is a metal element other than Na, x and y satisfy 0 < x, 0 < y, y < x and          0 < x + y < 8, and comprising a crystal phase of a Type I silicon clathrate.
The prior art, such as Chan U.S. Pub. 2015/0380724, teaches Na8Si46
Where x=8 and y=0. However, the 0 < x + y < 8 is not satisfied. The comparative Example 3 in the instant Specification has x=8 and y=0 shows criticality of the recited claim language, including confining pressure increase. See Table 3. Therefore, obvious optimization rationale does not apply. Furthermore, as asserted by Applicant, “one of ordinary skill in the art would recognize that since the active material in the recited claim language has less sodium than Na8Si46 more metal ions are able to be included. In addition, volume variation due to charge/discharge is also able to be suppressed, as described in the non-limiting description in paragraph 0030 of the originally filed application.”


Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722